Citation Nr: 9934053	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 1996, for a grant of a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an increased evaluation for pes planus, 
with weak feet, hallux valgus, and degenerative changes, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In May 1997, the Board denied a rating in excess of 10 
percent for peptic ulcer disease and remanded the issues of 
entitlement to increased ratings for right and left knee 
disabilities and a bilateral foot disability, and a TDIU to 
the RO for further development of the evidence.  An RO 
decision in June 1998 granted entitlement to a TDIU, 
effective from February 22, 1996.  The veteran appealed for 
an earlier effective date.  In July 1999, the veteran 
appeared and testified before the undersigned Member of the 
Board at a videoconference personal hearing.  The case was 
returned to the Board in September 1999.  

The issues of entitlement to increased evaluations for a 
right knee disability and a left knee disability will be 
addressed in the remand portion of this decision.  




FINDINGS OF FACT

1.  Prior to February 22, 1996, the veteran's service-
connected disabilities did not preclude substantially gainful 
employment.  

2.  The veteran's bilateral foot disability is primarily 
manifested by pain on prolonged use, without marked 
pronation, extreme tenderness of the plantar surfaces, or 
marked inward displacement and severe spasm of the Achilles 
tendon; the disability is productive of no more than severe 
impairment.  


CONCLUSIONS OF LAW

1.  An effective date earlier than February 22, 1996, for a 
grant of TDIU is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.16 (1999).  

2.  The schedular criteria for an evaluation in excess of 
30 percent for pes planus, with weak feet, hallux valgus and 
degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for TDIU 

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(1999).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that, if there is one service-
connected disability, it shall be rated at 60 percent or more 
disabling and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
one 60 percent disability or one 40 percent disability in 
combination, the following will be considered as one 
disability:  Disabilities of one or both lower extremities; 
and disabilities affecting a single body system, for example, 
the orthopedic.  38 C.F.R. § 4.16(a) (1999).  

In a decision of April 1991, the Board denied a claim by the 
veteran for TDIU.  The veteran did not appeal the Board's 
April 1991 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the decision became final.  
38 U.S.C.A. §§ 7104(b) (West 1991).  The veteran filed 
another claim of entitlement to TDIU in September 1992.  That 
claim was denied by rating decision in December 1992.  The 
veteran did not appeal the RO's December 1992 decision to the 
Board, and that determination became final.  38 U.S.C.A. 
§ 7105 (West 1991).  At the time of the Board's April 1991 
decision, and since then, the veteran's service-connected 
disabilities have met the percentage requirements for TDIU.  

With regard to effective dates, the applicable statute and 
regulations provide that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, the claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  

On February 1, 1994, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The Board finds that the date of claim for 
TDIU was February 1, 1994.  Entitlement to TDIU was granted 
by a rating decision in June 1998.  The RO assigned as the 
effective date for TDIU, February 22, 1996, the day after the 
termination of the veteran's last full-time employment.  

The record discloses that, at all times relevant to this 
appeal, the veteran has had significant disabilities of the 
knees and feet, which limit his physical activities.  Service 
connection is also in effect for peptic ulcer disease.  (In a 
decision of May 1997, the Board found as a fact that peptic 
ulcer disease was asymptomatic and denied entitlement to a 
rating in excess of 10 percent for that disorder.)  

The veteran received training as an airplane pilot through a 
VA vocational rehabilitation program but, according to him, 
did not secure employment as a commercial pilot.  He did work 
for a flight school as a recruiter of students.  In November 
1992, NEC/Spartan School of Aeronautics of Tulsa, Oklahoma, 
reported that the veteran had worked 40 hours per week from 
December 1990 to June 1992 as an admissions representative 
(salesman) and earned $28,811 in the previous 12 months.  The 
personnel director stated that the veteran resigned his 
position, stating that he wanted to "get on with his life."  
Subsequently, in March 1994, the personnel director of 
NEC/Spartan School of Aeronautics reported that the veteran 
was rehired in October 1993 to work as an admissions 
representative but his employment was terminated in December 
1993, when the sales territory he was hired to serve was 
closed.  

In May 1994, David L. Groen, D.P.M., a private podiatrist, 
reported that he had seen the veteran that month for 
continued complaints of right foot pain.  He stated that the 
veteran was unable to stand or walk for an extended period of 
time, due to foot pain.  Dr. Groen also stated that the 
veteran "has been unable to secure full employment due to his 
inability to ambulate and carry on normal physical activities 
regarding his foot."  However, there is no competent evidence 
from Dr. Groen or from any other source that the veteran's 
service-connected bilateral foot disability, or his other 
service-connected disabilities, increased in severity from 
the time he was working full time in late 1993 for 
NEC/Spartan School of Aeronautics until he secured another 
full-time job later in 1994.  

At a personal hearing in August 1995, the veteran testified 
that he had been working for Ruan Transportation of Des 
Moines, Iowa, since October 27, 1994, and had missed 47 days 
of work because of his disabilities of the knees and feet.  

In December 1995, a report was received from Robert F. 
Breedlove, M.D., who stated that the veteran had difficulty 
with walking and climbing stairs, but was reasonably 
comfortable at rest.  The diagnostic impression was advanced 
degenerative joint disease of both knees.  Dr. Breedlove 
stated that the veteran was a candidate for total knee 
replacement of both knees.  

Also in December 1995, Dan D. Park, D.P.M., a private 
podiatrist, reported that he was recommending that the 
veteran have foot surgery.  

In March 1997, Matt McCoy, driver development manager of Ruan 
Transportation Management Systems, reported that:  The 
veteran had been employed as a recruiter from October 27, 
1994, to February 21, 1996; the quality and quantity of his 
work had been excellent; however, he had chronic knee pain, 
which caused him to miss many weeks of work; and the company 
needed a recruiter who could be at work everyday.  

In October 1997, the veteran was found to have become 
disabled for the purpose of Social Security benefits on 
February 21, 1996, with a primary diagnosis of degenerative 
arthritis in multiple joints.  

On VA Form 21-8940, received in April 1998, the veteran 
stated that his service-connected knee and feet conditions 
affected his full-time employment on December 1, 1993, and 
that he last worked full time on that date.  However, on that 
form, he also stated that he worked 45 hours per week as a 
recruiter for Ruan Transportation from October 1994 to March 
1996.  

Considering that the veteran was a full-time employee of Ruan 
Transportation from October 1994 through February 21, 1996, 
and despite the fact that he lost much time from work due to 
his knee and foot problems, the Board finds that entitlement 
to TDIU did not arise until his employer determined that he 
was no longer able to work in the sedentary position which he 
held during that period of time.  The appropriate effective 
date for the grant of TDIU is thus February 22, 1996, the 
date assigned by the RO, because that was the date on which 
entitlement to TDIU arose.  It was not factually 
ascertainable prior to February 22, 1996, that the veteran 
was no longer able to engage in substantially gainful 
employment due to his service-connected disabilities.  
Entitlement to an effective date earlier than February 22, 
1996, for a grant of entitlement to TDIU is not established.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

II.  Increased Rating for Disability of Feet

When a veteran alleges that a service connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's increased rating claim is well 
grounded.  The Board is also satisfied that all relevant 
facts concerning the veteran's feet have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 provides that a 
30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent evaluation requires pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  
In the veteran's case, in May 1994, Dr. David L. Groen, a 
podiatrist, reported that:  The veteran had pain in the right 
first metatarsophalangeal (MP) joint and right forefoot 
secondary to a failed fusion of the right first MP joint and 
a Morton's neuroma of the 3rd interspace of the right foot; 
and he recommended surgical correction of the hallux limitus 
rigidus.  

At a VA general medical examination in July 1994, it was 
noted that the distal aspects of the right second toe had 
been amputated for hammertoe problems, and that the veteran 
had bilateral bunionectomy scars, with excellent results.  
Bilateral pes planus, moderately severe, was also noted and, 
although the veteran alleged pain, it did not appear to be 
significantly incapacitating.  

At a VA examination in November 1995, there was very little 
motion of the MP joints of either foot, and motion was 
painful.  

In December 1995, Dr. Dan D. Park, a podiatrist, noted that 
the veteran complained of chronic, severe pain on walking or 
standing on both big toe joints.  The veteran gave a history 
of fusion of the big toe joints and removal of the tip of the 
right second toe in 1976.  On examination, severe pain was 
noted on palpation and range of motion of the MP joints, 
bilaterally.  X-rays showed severe arthritic changes, 
bilaterally.  

In September 1997, Dr. Groen reported that the veteran 
continued to complain of an inability to walk or stand for a 
prolonged period of time with right foot pain.  He continued 
to have severe pain with palpation and range of motion of the 
first MP joint, bilaterally.  X-rays confirmed nonunion of 
the first MP joint, with severe arthritic changes, 
bilaterally.  The veteran also had loss of the medial 
longitudinal arch, bilaterally.  Dr. Groen had recommended 
implant arthroplasty or arthrodesis of the involved joints.  
The veteran had used custom orthoses with minimal relief.  

At a VA feet examination in October 1997, a history of flat 
feet and bilateral bunion surgeries was noted.  There was 
stiffness in the pseudoarthrosis of the great toe MP joints, 
with limitation of motion.  The skin condition of the feet 
was good.  In standing, the veteran did not show significant 
loss of the long arch of the feet, and the forefeet were well 
aligned with the hind feet.  X-rays showed no evidence of 
significant loss of the long arch of the feet.  The veteran 
was wearing long arch supports with metatarsal supports built 
into his shoes.  There were no calluses or corns.  The 
veteran had had amputation of the tip of the right second 
toe, which was well healed and nontender.  The remaining toes 
seemed normal with good range of motion in the joints and no 
clinical signs of arthritic changes of any significance.  
There was no particular tenderness in the feet.  The 
pertinent diagnosis was post-Keller bunionectomy status, 
bilaterally, with residual stiffness of the great MP joints.  

Review of the clinical findings in recent years concerning 
the veteran's feet shows clearly that the criteria for an 
evaluation of 50 percent under Diagnostic Code 5276 have not 
been met.  Marked pronation of the feet, extreme tenderness 
of the plantar surfaces, and displacement/spasm of the 
Achilles tendons have not been demonstrated.  Therefore, 
entitlement to a rating in excess of 30 percent under 
Diagnostic Code 5276 is not established.  

Of the diagnostic codes pertaining to the feet, only one, 
Diagnostic Code 5278, provides a rating in excess of 
30 percent for foot disability.  That code, however, is for 
claw foot (pes cavus), which has not been found in the 
veteran's case.  

The Board concludes that an increased rating for the 
veteran's bilateral foot disability is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999), whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that, in this case, the disability 
picture presented by the veteran's foot disorders is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An effective date earlier than February 22, 1996, for a grant 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  

An increased evaluation for pes planus, with weak feet, 
hallux valgus, and degenerative changes, is denied.  


REMAND

During the pendency of his appeal, the veteran underwent a 
right total knee replacement in December 1997 and a left 
total knee replacement in August 1998.  

With regard to the right knee, the evidence of record 
contains a VA orthopedic clinic note in January 1998 that the 
veteran was seen for a six-week postoperative evaluation.  At 
that time, he was ambulating with a cane, and he was 
instructed to continue physical therapy treatments.  

With regard to the left knee, a VA hospital summary in August 
1998 indicated that the veteran was discharged, 
postoperatively, on crutches and was to return in two weeks 
for staple removal, and that he had been scheduled for 
physical therapy.  

The Board finds that, prior to a final disposition of the 
appeal on the issues of entitlement to increased ratings for 
disabilities of the right knee and left knee, the veteran 
should be afforded a VA examination to assess the current 
status of his knees.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

The Board recognizes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that an 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary VA 
examination, a claim for an increased disability evaluation 
shall be denied.  38 C.F.R. § 3.655 (1999).  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

The RO should arrange for the veteran to 
be examined by a specialist in 
orthopedics in order to determine the 
current level of severity of his service-
connected right knee and left knee 
disabilities.  The claims file should be 
made available to the examiner for 
review.  All indicated diagnostic tests 
should be conducted, included range of 
motion studies and tests for stability of 
both knees.  The examiner should assess 
the extent of functional impairment 
imposed by the veteran's service-
connected knee disabilities.  The 
examiner is requested to:  

(1)  Express an opinion as to whether 
pain significantly limits functional 
ability of the knees during flare ups or 
repeated use, and express those 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare ups. 

(2) Determine whether, as a result of the 
service-connected knee disabilities, the 
veteran exhibits any weakened movement, 
excess fatigability, or incoordination.  
Such determination should be expressed, 
if feasible, in terms of the additional 
loss of range of motion due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
state a rationale for all opinions 
expressed.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims for 
increased evaluations for disabilities of the right knee and 
left knee may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Error! Not a valid link



